DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/20/2021 has been entered.
Status of Claims
The Applicant has amended claim 1. Claims 1-15 are pending and presented for examination.   
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/20/2021, with regard to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments (Remarks, last paragraph of page 11-first paragraph of page 12) that Watarai and Tetsuka are deficient because they do not disclose “(a) the same switch in a single switch device operated from a rest position to a first position, and 
Regarding the applicant’s arguments that Watarai does not disclose (b) the rejection of the limitations "a first movement of the switch device" and "a second movement of the switch device" is not appropriate as there is nothing in Watarai to indicate any one switch device or switch moves more than once to achieve a "second movement"; and (e) Watarai does not disclose changing a mode of a wireless communication device from a rest mode to a ready mode”, the examiner respectfully disagrees. 
With respect to (b), Watarai teaches an operation-information obtaining device that receives user operation information from an operating device which can be a switching device (see at least para 0171-0173, Fig. 21). The mode controller wirelessly receives the operation information and switch the actuation controller from the sleep mode to the wake mode based on the operation information (see at least para 0174), which is a first “movement of the switch device”. Watarai further teaches when the actuation controller is in the wake mode, the system expecting user operation input information (see at least Fig. 23) and the operation-information obtaining device periodically senses the user’s operation to obtain the operation information, i.e. the second movement (see at least para 0182). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.

With respect to (e), Watarai teaches the mode controller wirelessly receives the operation information and switch the actuation controller from the sleep mode to the wake mode based on the operation information (see at least para 0171-0174, Fig. 21), i.e. the user operates the operating device and the operating information is received by the mode controller and the mode controller switches the actuation controller. The mode controller and actuation controller can be considered as ONE wireless communication device that wirelessly receives operation information and then switches from rest to ready mode. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
With respect to the dependent claims 2-15, the applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 2-15 are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation “the gear changer”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai (US20160311491, hereinafter Watarai), in view of Tatman (US20080277251, hereinafter Tatman).
As to claim 1, Watarai teaches a method for wirelessly controlling a bicycle, comprising: 
detecting, with a processor, a first movement of a switch in a switch device from a rest position to a first actuation position (Watarai, para 0173 teaches operating device has input part that receives user operation, upshifting switch can also be input part, operating device receiving input operation from the user and wirelessly transmit the input signal to the shifting device; para 0174 teaches the mode controller wirelessly receive the operation information; para 0176 teaches mode controller includes a processor; also see para 0081, when the control system turned on via the power switch, the wake mode is applied to the actuation controller);
changing a mode of a wireless communication device from a rest mode to a ready mode responsive to detecting the first movement (Watarai, para 0174 teaches the mode controller switch the actuation controller from sleep mode to wake mode in response to detection of the operation information; also see para 0081, when the control system turned on via the power switch, the wake mode is applied to the actuation controller); 
detecting, with the processor, a second movement of the switch in the switch device (Watarai, para 0174 teaches the mode controller receive operation information and Fig. 23; similarly see para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction when the actuating controller receives an upshifting signal from the operating device; also see para 0200); and 
transmitting a signal with the wireless communication device responsive to detecting the second movement (Watarai, para 0174 teaches the mode controller receive operation information; similarly see para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction when the actuating controller receives an upshifting signal from the operating device, i.e. the wireless communication device transmitting a signal; also see para 0200).
Watarai does not explicitly teach the switch device from the first actuation position to a second actuation position. 
However, in the same field of endeavor, Tatman teaches the switch device from the first actuation position to a second actuation position (see at least Tatman, Abstract, an electrical switch with two sequential electrical contacts may be induced upon application of force by a user, thereby effecting two or more distinct electrical events; also see para 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Watarai to include the switch device from the first actuation position to a second actuation position as taught by Tatman to provide a bicycle control device with two-step shift which is compact and economic (Tatman, para 0051).
As to claim 2, Watarai in view of Tatman teaches the method of claim 1.
Watarai further teaches: 
receiving the signal with a communication device of an operation of an operation component of the bicycle (Watarai, para 0067 teaches the shifting device is a bicycle rear derailleur, the shifting device includes the actuation controller and the actuator, i.e. receiving signal with an operation communication device of a component of the bicycle, Fig. 2; also see para 0073, 0086); and 
operating the component of the bicycle responsive to receiving the signal (Watarai, para 0086 teaches in the wake mode that actuation controller controls the actuator based on the input signal from the operating device, Fig. 2; also see para 0073).
As to claim 3, Watarai in view of Tatman teaches the method of claim 2.
Watarai, para 0067 teaches the shifting device is a bicycle rear derailleur).
As to claim 4, Watarai in view of Tatman teaches the method of claim 2.
Watarai further teaches wherein the gear changer is a front derailleur (Watarai, para 0199 teaches shifting device can be a bicycle front derailleur).
As to claim 5, Watarai in view of Tatman teaches the method of claim 3. 
Watarai further teaches wherein the gear changer is a rear derailleur (Watarai, Watarai, para 0067 teaches the shifting device is a bicycle rear derailleur; para 0199 teaches shifting device can be a bicycle rear derailleur). 
As to claim 6, Watarai in view of Tatman teaches the method of claim 5.
Watarai further teaches wherein the signal is an operation signal (Watarai, para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction, Fig. 2).
As to claim 7, Watarai in view of Tatman teaches the method of claim 6.
Watarai further teaches wherein the operation signal is configured to trigger a shifting operation of the gear changer of the bicycle (Watarai, para 0090 teaches in the wake mode, that actuation controller controls the actuator to move the movable member in an upshifting direction, Fig. 2).
As to claim 8, Watarai in view of Tatman teaches the method of claim 7.
Watarai further teaches wherein the gear changer is configured to delay operation of the gear changer responsive to receiving the signal (Watarai, para 0173 teaches signal to the shifting device, para 0174 teaches mode controller receives operation information. There is always a delay between receiving the operation information and operation of the gear changer).
As to claim 10, Watarai in view of Tatman teaches the method of claim 2.
Watarai further teaches wherein the operation component is an adjustable suspension component (Watarai, para 0137-0138 teaches a suspension system including a hydro-pneumatic suspension).
As to claim 11, Watarai in view of Tatman teaches the method of claim 1.
Watarai further teaches increasing power consumption of the wireless communication device responsive to detecting the first movement (Watarai, para 0060 teaches power consumption lower in a sleep mode than wake mode).
As to claim 12, Watarai in view of Tatman teaches the method of claim 11.
Watarai further teaches decreasing power consumption of the wireless communication device after transmitting the signal with the wireless communication device (Watarai, para 0075 teaches switching the actuation controller from wake mode to sleep mode when not receiving operation information, i.e. decreasing power consumption after transmitting the signal).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watarai in view of Tatman as applied to claim 2 above, and further in view of He (US20080175338, hereinafter He).
As to claim 9, Watarai in view of Tatman teaches the method of claim 2.
Watarai modified by Tatman does not teach wherein a duration of the signal defines a transmission mode of the signal.
He, para 0038 teaches determining transmission mode of the signal on the basis of the length of the null symbol, i.e. the duration of the signal, also see Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Watarai and modified by Tatman to include a duration of the signal defines a transmission mode of the signal as taught by He to determine the transmission mode of signals in advance (He, para 0009).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai in view of Tatman as applied to claim 1 above, and further in view of Jordan (US20140102237, hereinafter Jordan).
As to claim 13, Watarai in view of Tatman teaches the method of claim 1.
Watarai modified by Tatman does not teach listening in a first listening mode, by a communication device of an operation of an operation component, for the signal, the first listening mode including intervals of listening followed by intervals of rest.
However, in the same field of endeavor, Jordan teaches listening in a first listening mode, by the operation communication device, for the signal, the first listening mode including intervals of listening followed by intervals of rest (Jordan, para 0040 teaches a listen mode followed by a non-listen mode, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Watarai and modified by Tatman to include listening in a first listening mode, by the operation communication device, for the signal, Jordan, para 0040).
As to claim 14, Watarai in view of Tatman and Jordan teaches the method of claim 13.
Jordan further teaches generating, by the processor, an anticipation signal (Jordan, para 0041 teaches shift signal from master control unit (MSU)); and sending, by the wireless communication device, the anticipation signal to communication device of an operation of an operation component of the bicycle (Jordan, para 0041 teaches the shifter transmits the shift signal to ensure that the gear changer transmitter and receiver will be in a state of active listening; para 0042 teaches SCU hears shift or control signal).
As to claim 15, Watarai in view of Tatman teaches the method of claim 14.
Jordan further teachers receiving the anticipation signal by the communication device of an operation of an operation component (Jordan, para 0042 teaches SCU hears shift or control signal); and adjusting, by the communication device of an operation of an operation component, the listening to a second listening mode, wherein in the second listening mode the communication device of an operation of an operation component is configured to constantly listen for the signal (Jordan, para 0042 teaches SCU stays in listening mode after last signal is received, Fig. 11).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668